Citation Nr: 1445697	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease (DDD) of the lumbar spine secondary to psoriatic arthritis. 


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which in part, denied service connection for DDD, claimed as a back condition; and denied service connection for a groin condition. 

This case was before the Board in March 2011 and again in May 2012 and was remanded by the Board for further development.  

In a February 2013 decision, the Board denied the Veteran's appeal.  He appealed the Board decision to the United States Court of Appeals For Veterans Claims (Court).  In an Order dated in April 2014, the Court granted a Joint Motion for Partial Remand (JMR), vacating the February 2013 Board decision in so far as it denied entitlement to service connection for DDD of the lumbar spine; and remanding the case to the Board for further review.  

The Board notes that subsequent to the February 2013 Board decision, in an October 2013 rating decision service connection was granted for psoriatic arthritis associated with service connected psoriasis vulgaris, and a 60 percent rating was assigned.  Additionally individual unemployability was established.

The Veteran's DDD of the lumbar spine claim has been recharacterized to conform with Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled]. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file indicates that there is relevant information to the Veteran's current claims and such evidence has been considered accordingly.


FINDING OF FACT

The lumbar spine disability, to include DDD is secondary to the service-connected psoriatic arthritis.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, to include DDD of the lumbar spine as secondary to the service-connected psoriatic arthritis have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable disposition of the claim for service connection for a low back disability, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished. 

The Veteran contends that he injured his back during service when a transmission fell on his chest.  

VA examinations in November 2005 and May 2011 were inadequate for rating purposes.  The Board remanded the appeal in March 2011 and May 2012 for new examinations.  

In August 2012, an orthopedic surgeon reviewed the record, including the complete claims file and provided a detailed opinion that took into account all of the evidence and was supported by a thorough rationale.  However, the March 2014 JMR determined that this examination was inadequate for rating purposes, noting that the August 2012 VA examiner stated that:

It is my medical opinion that the patient's lumbar spine condition is not as likely as not caused by or as a result of military service....

The examiner added:

I note that the Veteran does now have lumbar spine X-rays indicating mild 
degenerative disc disease and narrowing of the L5-S1 disc space.  I also note that he is now diagnosed as having chronic fatigue syndrome, low back pain, polyarthralgia, and psoriatic arthritis, which are not in my medical opinion related to any incident that happened in the service.

Concurrent with the DDD, lumbar spine claim, the Veteran had claims in process for service connection for psoriasis and psoriatic arthritis.  

A December 2012 deferred rating decision noted that a May 2012 fee-based VA examination provided a favorable medical opinion linking the Veteran's psoriatic arthritis to his in service psoriasis.  The examiner noted that his arthritis involved, "at least 16 different joint involvements."  A new examination was ordered to rate each joint individually.

Prior to the ordered examination, in an October 2013 rating decision, service connection was granted for psoriatic arthritis associated with service connected psoriasis vulgaris, and a 60 percent rating was assigned.  

A November 2012 VA examiner diagnosed psoriatic arthritis, lumbar radiculopathy, and, DDD.  He opined that:

The DDD, scoliosis, lumbar radiculopathy are all at least as likely as not secondary to the service connected psoriatic arthritis. The rationale is that this predisposed to the other conditions- by altering the structural interactions of the spine with weight bearing gait.

In light of the aforementioned VA medical examination and opinion, the Board finds that service connection is warranted for DDD of the lumbar spine secondary to psoriatic arthritis.  



ORDER

Entitlement to service connection for DDD of the lumbar spine secondary to psoriatic arthritis is granted.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


